Mr. Justice Wqle
delivered the opinion of the conrt.
This appeal mnst be dismissed. The District Conrt of Gruayama opened a default. The record proper does not show the entry of a note of default or of any judgment. Technically, without any such judgment or entry in the record the transcript before us is fatally incomplete justifying a dismissal. Sections 300 and 303 Code of Civil Procedure.
*548It is true that in. a statement of the ease there appears to he a note of default entered hy the secretary, hut there is. no judgment.
The motion to open up the default and the proceedings thereon do not show anything hut a note of default by the secretary. There is no entry of judgment shown even in the statement of the case and there does not appear to have been one. Prom a mere note of default the Code of Civil Procedure gives no appeal.
The appeal must he dismissed.

Appeal dismissed.

Chief Justice Del Toro and Justices Aldrey, Hutchison and Franco Soto concurred.